Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 51-60 and 62-69 are pending and under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed after the mailing date of the Non-final dated 05/27/2020.  The IDS has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 is unclear to the metes and bounds of the claimed invention because 62 is dependent from the canceled claim 61. For compact prosecution, the claim is interpreted to depend from claim 51.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 63 depends from claim 51 but recites that the average particle size ranging from 8 nm to 30 nm does not further limit the claimed invention. In particular, the recitation of 8 nm to 30 nm has broadened the scope of the claimed particle size of claim 51. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 51-53, 55-56, 59-60, and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. (“β-Cyclodextrin controlled assembling nanostructures from gold . 
With regard to claim 51, Huang et al. teach β-cyclodextrin (β-CD) was employed as a stabilizer in the synthesis of gold nanoparticles and the gold nanoparticles were synthesized by the reduction of HAuCl4 by NaBH4 in the presence of β-cyclodextrin (see abstract). Huang et al. teach water was purified in the Experimental section (see pg. 15, left col., section 2.1). Huang et al. further teach the nanoparticles were characterized by UV/visible spectroscopy (see abstract; and pg. 15, left col., section 2.3). Huang et al. teach that gold nanoparticles were synthesized in the presence of β-CD and the resulted solution was stirred overnight (pg. 15, left col., section 2.2), which reads on water in sufficient amount to provide an aqueous medium and a plurality of stabilized metal nanoparticles stably suspended in the aqueous medium, each stabilized metal nanoparticle comprising a metal nanoparticle core, and at least one of a linear and a branched carbohydrate capping agent present adsorbed as a layer on an outer surface of the metal nanoparticle core in an amount sufficient to stabilize the metal nanoparticle suspension. Huang et al. teach the average core diameters are 5.2, 6.5, and 8 nm, respectively (see pg. 15, right col., para. 1 of section 3.1; and Fig. 1(a)), which reads on the plurality of stabilized metal nanoparticles has an average particle size ranging from 5 nm to 15 nm.
	With regard to claim 52, Huang et al. teach all the limitations of claim 51, which the nanoparticles of Huang et al. would be capable of remaining stably suspended in the aqueous medium for a period of at least 90 days when stored at room temperature. 
	With regard to claims 53 and 55, Huang et al. teach β-cyclodextrin (β-CD) was employed as a stabilizer in the synthesis of gold nanoparticles and the gold nanoparticles were synthesized by the reduction of HAuCl4 by NaBH4 in the presence of β-cyclodextrin (see abstract).

	With regard to claim 60, Huang et al. teach gold nanoparticles were synthesized by the reduction of HAuCl4 by NaBH4 in the presence of β-cyclodextrin (see abstract). The instant specification discloses the use of NaBH4 as the reducing agent for reduction of metal ions (see para. [0051] of filed specification). Therefore the carbohydrate capping agent on the nanoparticle would substantially be non-oxidized form.
	With regard to claim 63, Fig. 1 depicts spherical shape.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 51-53, 56, 58-59, and 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haizhen et al. (“Synthesis of Chitosan-Stabilized Gold Nanoparticles in the Absence/Presence of Tripolyphosphate”, Biomacromolecules, vol. 5, pgs. 2340-2346, published 2004).
 With regard to claims 51 and 53, Haizhen et al. teach gold nanoparticles were prepared by reducing gold salt with a polysaccharide, chitosan and the obtained gold nanoparticles were characterized with UV-vis spectroscopy wherein the results indicated that the shape and size distribution of gold nanoparticles changed with the molecular weight and concentration of chitosan (abstract). Haizhen et al. teach an aqueous solution of HAuCl4 was mixed with a diluted solution of chitosan (3 mL, varied concentration), and then the mixture was heated under magnetic stirring using a water bath until a red solution was obtained and the reaction time is adjusted by the concentration of chitosan (pg. 2341, left col., para. 2 of Preparation of Gold Nanoparticles using Chitosan in the absence of TPP), which reads on water is sufficient amount to provide an aqueous medium of stabilized metal nanoparticle suspension composition of nanoparticle core and linear or a branched carbohydrate capping agent. Haizhen et al. teach that the chitosan molecules work as stabilizer by adsorbing on the surface of gold nanoparticles (see pg. 2342, left col., bottom of last para.), which reads on a stabilized metal nanoparticle comprising a metal nanoparticle core and at least one or a linear and a branched carbohydrate capping agent present adsorbed as a layer on an outer surface of the metal nanoparticle core in an amount sufficient to stabilize the metal nanoparticle suspension. Haizhen et al. teach that gold nanoparticles with different size distribution could be obtained by using a different concentration and molecular weight of chitosan (pg. 2345, Conclusion). Haizhen et al. teach different size distribution such as smaller than 20 nm (see Figure 2). 
Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable concentrations and ratios of carbohydrates at various lengths to coat gold nanoparticles.
	With regard to claim 52, Haizhen et al. teach stabilized metal nanoparticles comprising metal nanoparticle core adsorbed with a carbohydrate capping agent, which the nanoparticles of Haizhen et al. would be capable of remaining stably suspended in the aqueous medium for a period of at least 90 days when stored at room temperature.
	With regard to claims 56 and 59, Haizhen et al. teach chitosan (poly-(1,4,β-D-glucopyranosamine), 400, 000 g/mol).
	With regard to claims 58 and 62, the Haizhen et al. reference does not explicitly teach a distribution of lengths with a number-average of saccharide residues ranging from 10 to 100. However it is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in producing carbohydrate coated gold Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable concentrations and ratios of carbohydrates to produce a distribution of lengths of saccharide residues on gold nanoparticles.
	With regard to claim 63, Haizhen et al. teach spherical in shape (pg. 2342, left col., middle of para. 2). 

Claims 58, 62, 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (“β-Cyclodextrin controlled assembling nanostructures from gold nanoparticles to gold nanowires”, Chemical Physics Letters, vol. 389, pgs. 14-18, published 2004, IDS submitted 11/03/2020).
The reference of Huang et al. has been discussed in the above 102 rejection. However the reference does not teach a plurality of oligosaccharides having a distribution of lengths with a number-average od saccharide residues ranging from 10 to 100 (claim 58), the plurality of stabilized metal nanoparticles has a normal size distribution with a standard deviation of 25% or less relative to the average particle size of the distribution (claim 62,), and the dextrin capping agent has at least 10 saccharide residues (claims 66 and 67).
 teach β-cyclodextrin (β-CD) was employed as a stabilizer in the synthesis of gold nanoparticles and the gold nanoparticles were synthesized by the reduction of HAuCl4 by NaBH4 in the presence of β-cyclodextrin (see abstract). It is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in producing dextrin coated gold nanoparticles. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable concentrations and ratios of dextrin at various lengths to coat gold nanoparticles.
Claims 54, 57, 64-65 and 68-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (“β-Cyclodextrin controlled assembling nanostructures from gold nanoparticles to gold nanowires”, Chemical Physics Letters, vol. 389, pgs. 14-18, published 2004, IDS submitted 11/03/2020), as applied to claim 51, 56, or 66 above, and further in view of Kirakossian et al. (US7179660B1, published 02/20/2007, of record).
The Huang et al. reference has been discussed in the above rejections. However the reference does not teach the pH value of the aqueous medium ranges from 7 to 12 (claim 54), the carbohydrate capping agent further comprises at least one of a monosaccharide and a disaccharide (claim 57), a binding pair member immobilized on the outer surface of the nanoparticle and a 
	Kirakossian et al. teach double layers of dextran (see Fig. 1), wherein dextran has monosaccharide units (see col. 15, lines 19-25). Kirakossian et al. teach in Fig. 1B the second layer is dextran-COOH-H2N-R. Kirakossian et al. teach functionalized with other active groups (col. 11, lines 44-46). Kirakossian et al. teach lectin-polysaccharide as a specific binding partner for detection (col. 9, lines 18-22). Kirakossian et al. teach gold particle (col. 11, lines 34-35). Kirakossian et al. teach nucleophilic substitution reaction occurs spontaneously and rapidly under optimum conditions of pH (usually 8 or higher) at room temperature (col., 16, lines 33-35).
	It would have obvious to one of ordinary skill in the art at the time the invention was made to incorporate specific binding partners at pH 8 or higher of Kirakossian et al. with the dextrin coated gold nanoparticles of Huang et al. because Kirakossian et al. teach that the nanoparticles coated with carbohydrates can further be functionalized with biomolecules or monosaccharide units as a biosensor platform. It would have been obvious to have used the aqueous medium at pH 8 or higher because the reaction condition of carbohydrates can spontaneously react for binding, as taught by Kirakossian et al. One would have a reasonable expectation of success incorporating the specific binding partners with the dextrin coated nanoparticles because it was well understood by Kirakossian et al. to functionalize carbohydrates coated gold nanoparticles for biosensing.

Response to Arguments
Applicant’s arguments filed 10/27/2020 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection over claims 51-60 and 62-65. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/03/2020 (see Huang et al.) prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635